DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-13 and 18, in the response dated 01/31/2022, is acknowledged. The applicant’s election of the species of: an absence of a crosslinking catalyst; the presence of a photoinitiator; and ascorbic acid and its biologically compatible salts as the water-soluble substance, reading on claims 1-11, 13 and 18. It is noted that the Examiner apologizes for any typographical errors present in the Restriction Requirement dated 01 December 2021 and agrees with applicant’s interpretation of the Groups set forth in the Requirement.
Claims 12, 14-17, and 19 are withdrawn from further consideration 

Claim Status
Claims 18-19 are newly added.
Claims 1-19 are pending.
Claims 12, 14-17, and 19 are withdrawn.
Claims 1-11, 13, and 18 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, fourth line, recites the phrase  “such as.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved 

1) Claims 1-11, 13, and 18 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,071,962. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always a method for preparing solid microcapsules that comprises of the following steps: (a) preparing a composition C1, comprising at least one water-soluble or hydrophilic substance dispersed in a hydrophobic phase; (b) adding composition C1 in a polymeric composition C2, the compositions C1 and C2 being immiscible with each other;  the composition C2 comprising at least one monomer or polymer, at least one crosslinking agent, and optionally at least one photoinitiator or a crosslinking catalyst;  the viscosity of the composition C2 being comprised between 500 mPa.s and 100,000 mPa.s at 25oC., wherein an emulsion (E1) is obtained comprising droplets of the composition C1 dispersed in the composition C2;  (c) adding of the emulsion (E1) in a composition C3, the compositions C2 and C3 being immiscible with each other;  the viscosity of the composition C3 being comprised between 500 mPa.s and 100,000 mPa.s at 25.degree.  C.;  wherein a double emulsion (E2) is obtained comprising droplets dispersed in the composition C3;  d) applying a shear to the emulsion (E2);  wherein a double emulsion (E3) is obtained comprising size controlled droplets 

2) Claims 1-11, 13, and 18 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,033,872. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always a method for preparing solid microcapsules, the said solid 
microcapsules comprising a core containing at least one active ingredient and a 
solid enveloping shell that completely encapsulates at its periphery the said 
core, the said solid enveloping shell comprising pores that are less than 1 nm 
in size;  said method comprising the following steps: (a) adding a composition C1, comprising at least one active ingredient, in a polymeric composition C2, the compositions C1 and C2 being immiscible with each other, the volume fraction of C1 in C2 being comprised between 0.1 and 0.5; the composition C2 comprising at least one monomer or polymer having an average molecular weight of less than 5000 g/mol, at least one crosslinking agent having an average molecular weight of less than 5000 g/mol, and optionally at least one photoinitiator having an average molecular weight of less than 5000 g/mol or a crosslinking catalyst having an average molecular weight of less than 5000 g/mol;  the viscosity of the 
oC, wherein an emulsion (E1) is obtained comprising droplets of the composition C1 dispersed in the composition C2;  b) adding, under agitation, the emulsion (E1) in a composition C3, the compositions C2 and C3 being immiscible with each other;  the viscosity of the composition C3 being comprised between 500 mPa.s and 100,000 mPa.s at 25 oC, wherein a double emulsion (E2) is obtained comprising droplets dispersed in the composition C3;  c) applying a shear to the emulsion (E2);  wherein a double emulsion (E3) is obtained comprising size controlled droplets dispersed in the composition C3;  and d) polymerizing the composition C2, wherein solid microcapsules dispersed in the composition C3 are obtained. 
 Since this process reads upon the instantly recited process, the copending claims also read upon the instantly recited composition.

3) Claims 1-11, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/465,970 (reference application). 
It is initially noted that a Notice of Allowance in the ‘970 application has mailed, but a U.S. Patent Number has not yet been assigned to this application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a method for preparing solid microcapsules comprising the steps of: a) adding a composition C'2 in a composition C3, the compositions -1 and being less than 10,000 mPa.s at 25°C at a shear rate of between 100 s-1 and 100,000 s-1, wherein an emulsion (E2) comprising drops of composition C'2 dispersed in composition C3, is obtained; (b) applying a shear to the emulsion (E2), the applied shear rate being between 100 s-1 and 100,000 s-1, wherein an emulsion (E3) is obtained comprising controlled-size drops of composition C'2 dispersed in the composition C3; and (c) polymerizing of the composition C'2, wherein solid microcapsules dispersed in the composition C3 are obtained. Since this process reads upon the instantly recited process, the copending claims also read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4) Claims 1-11, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/613,178 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference -1, after which a double emulsion (E3) is obtained comprising droplets of controlled size dispersed in composition C3; and d) polymerizing composition C2, after which solid microcapsules are obtained dispersed in composition C3.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5) Claims 1-11, 13, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/756,523 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a method for preparing solid microcapsules comprising the following steps: 
(a) adding a composition C1, comprising at least one active ingredient, to a polymeric composition C2, the compositions C1 and C2 not being miscible with each other, the composition C2 comprising: at least one crosslinkable monomer or polymer M1 with an average molecular weight of less than 5,000 g/mol; at least one monomer or polymer M2 having a chemical group sensitive to pH or to UV, wherein M2 is different from M1; at least one crosslinking agent with an average molecular weight of less than 5,000 g/mol; and, optionally, at least one photoinitiator with an average molecular weight of less than 5,000 g/mol or a crosslinking catalyst with an average molecular weight of less than 5,000 g/mol, the viscosity of composition C2 being between 500 mPa.s and 100,000 mPa.s at 25°C, wherein an emulsion (E1) is obtained comprising drops of composition C1 
Since this process reads upon the instantly recited process, the copending claims also read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612